IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TINA LOCKE, INDIVIDUALLY AND AS            : No. 338 EAL 2020
ADMINISTRATIX OF THE ESTATE OF             :
REGINA LOCKE, DECEASED,                    :
                                           : Petition for Allowance of Appeal
                   Petitioner              : from the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
FOX CHASE CANCER CENTER, JEFFREY           :
THORLEY, M.D., MALA KAILASAM, M.D.,        :
WILLOWCREST REHAB, ALBERT                  :
EINSTEIN MEDICAL CENTER, MANMEET           :
SINGH, M.D., JEANES HOSPITAL,              :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.